Citation Nr: 1443258	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to a service-connected lumbar disability.

2.  Entitlement to service connection for a right hip disorder, claimed as secondary to a service-connected lumbar disability.

3.  Entitlement to service connection for a left hip disorder, claimed as secondary to a service-connected lumbar disability.

4.  Entitlement to service connection for right lower extremity radiculopathy, claimed as secondary to a service-connected lumbar disability.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

The case was then remanded in January 2012 for additional development.

The Veteran had also perfected appeals for service connection for left lower extremity radiculopathy and a right hand disorder.  A December 2012 rating decision granted service connection for these disabilities.  A 0 percent rating was assigned for the radiculopathy beginning April 28, 2006 and a 20 percent rating was assigned, effective February 24, 2012.  Regarding the right thumb disability, which had been claimed as a right hand disorder, a 0 percent rating was assigned, effective July 31, 2006.  The Veteran initiated an appeal of the downstream issue involving the effective date of the ratings for the left lower extremity radiculopathy.

In an August 2013 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU), effective February 24, 2012.  

The Veteran's attorney submitted a notice of disagreement in December 2013 pertaining to the effective date of the TDIU.  He also stated that if effective date for TDIU was granted back to July 16, 2011 and the 20 percent rating for left lower extremity was granted back to April 28, 2006, which is the effective date for the grant of service connection, then they would consider that action a complete grant of the benefits sought.

Since a December 2013 rating decision granted the requested effective date for TDIU and assigned a 20 percent rating for left lower radiculopathy back to the effective date for the grant of service connection, these benefits were granted in full so there are no pending claims for these matters.


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in this appeal, the Veteran's attorney withdrew all pending claims to include service connection for a right knee disorder, bilateral hip disorders, and right lower extremity radiculopathy.


CONCLUSION OF LAW

Since the criteria are met for withdrawal of the substantive appeals concerning these claims, the Board no longer has jurisdiction to consider them.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by his or her authorized representative.  Id. 
In December 2013, the Veteran's attorney stated that all appeals, including those before the Board, would be withdrawn if TDIU was granted back to July 16, 2011 and the 20 percent rating for left lower extremity radiculopathy was effective back to April 28, 2006.  Since these requested benefits were granted in a December 2013 rating decision, all other pending appeals are effectively withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning these claims and the Board does not have jurisdiction to review them; they resultantly are dismissed.


ORDER

The appeal of the claims for service connection for a right knee disorder, bilateral hip disorder, and right lower extremity radiculopathy is dismissed.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


